Citation Nr: 0926244	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-30 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to October 
1946 and from October 1950 to March 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

In June 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Phoenix, Arizona 
RO.  A transcript of the hearing is of record.

The Board remanded this matter to the RO in June 2008 to 
provide the Veteran with a VA examination and opinion.  After 
accomplishing the requested action to the extent possible, 
the RO continued the denial of the claim (as reflected in the 
January 2009 supplemental statement of the case (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently service connected for bilateral 
hearing loss, rated as 80 percent disabling and bilateral 
tinnitus, rated as 10 percent disabling.

2.  The Veteran's service-connected disabilities are not 
shown to be productive of a disability picture that precludes 
him from securing and following some form of substantially 
gainful employment consistent with his education and work 
experience.

CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A September 2005 VCAA letter informed the Veteran of what 
evidence was necessary to substantiate his claim for TDIU.  
Specifically, the letter notified the Veteran in order to 
support his claim, the evidence must show that his service-
connected disabilities are sufficient, without regard to 
other factors, to prevent him from performing the mental and 
or physical tasks required to get or keep substantial 
employment and he must meet the disability percentage 
requirement specified in 38 C.F.R. § 4.16 (i.e., one 
disability ratable at 60 percent or more OR more than one 
disability with one disability ratable at 40 percent or more 
and a combined rating of 70 percent or more).  The Veteran 
was also informed of the evidence he should provide to 
support a claim for an extra-schedular evaluation based on 
exceptional circumstances.  The letter also notified the 
Veteran of his and VA's respective duties for obtaining 
evidence. 

With regard to the duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment medical records.  The record contains a private 
medical opinion submitted by the Veteran.  The Veteran was 
provided with a VA medical examination in August 2008.  This 
report is associated with the record and has been considered 
in adjudicating the claim. 

The Board recognizes that the Veteran's representative argued 
in the June 2008 informal hearing presentation that the 
claims file fails to indicate that the VA examiner considered 
the relevant facts in arriving at the unfavorable opinion and 
noted that pain, vocational background and educational level 
are factors to be considered in unemployability claims citing 
to Hatlestad (I) v. Derwinski. 1 Vet. App. 164, 167068 
(1991).  The Board notes that there is no requirement that an 
examiner discuss all of the evidence in the record; rather 
the examiner must consider all of the relevant evidence in 
forming an opinion.  See Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007) ("An opinion is adequate where it is based 
upon consideration of the veteran's prior medical history and 
examinations"); Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).  In addition, there is no reasons or bases 
requirement imposed on a medical examiner other than to 
describe the disability in sufficient detail so that the 
Board's "'evaluation of the claimed disability will be a 
fully informed one.'"  Id. (quoting Green v. Derwinski, 1 
Vet. App. 121, 124 (1991)).  The VA examiner in August 2008 
reviewed the claims file, obtained a history of the Veteran's 
service-connected disabilities, including how it affects 
employment and daily life and examined the Veteran.  
Accordingly, the Board finds that the VA examination and 
opinion is adequate for rating purposes.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Thus, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim for TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.   

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for 
bilateral hearing loss, rated as 80 percent disabling and 
bilateral tinnitus, rated as 10 percent disabling.  
Accordingly, the percentage requirements under 38 C.F.R. § 
4.16(a) are met.  

Nonetheless, the Board must also determine whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any nonservice-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the Veteran's service-connected disabilities.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The Veteran asserts that his hearing impairment was part of 
the reason he elected to retire early and it made it 
difficult to work in real estate or to find other employment 
after retirement.  A July 2008 statement submitted by the 
Veteran revealed that one of his jobs after military service 
was working in mining.  He contends that he was not allowed 
to work in the open pit area as it was considered hazardous 
due to his hearing impairment.  After he served in the Korean 
War, he took another position in the mining industry, but he 
was not allowed to work underground, because of his 
"hazardous occupation" rating and hearing loss.  He decided 
to change his occupation and went to school for mechanical 
engineering.  He obtained a job with the Garrett Corporation, 
which later merged with Honeywell.  The Veteran asserted that 
prior to his retirement from the Garrett Corporation, where 
he worked as an engineer; his hearing loss started causing an 
increasing problem in communication during meetings and 
telephone conversations.  He contends that there were several 
opportunities for advancement that he missed because of his 
poor hearing.  See April 2008 Travel Board hearing transcript 
at 3.  The Veteran chose early retirement in 1986 rather than 
suffer a decline in his job performance.  See March 2006 
letter from the Veteran.  The Veteran asserts that his 
hearing loss causes him to be unable to understand, not just 
hear, many of the common verbal sounds.  It is extremely 
difficult for him to understand many items, such as, names, 
street addresses, city names and numbers.  He contends that 
this is also the reason he had difficulty entering the real 
estate field after he retired from Honeywell.  Specifically, 
he received his real estate license and he was affiliated 
with a real estate/mortgage company for a short time, but he 
left the company after a few months partly due to the 
difficulty with his hearing.  See April 2008 Travel Board 
hearing transcript at 4-5.  The Veteran asserts that even if 
he could obtain employment he would not be able to sustain it 
due to his hearing impairment.  Id. at 7.  Although, the VA 
has provided him with the best hearing equipment possible, he 
believes that these devices are not adequate to make him 
employable.  He notes that many alarm devices, such as smoke 
alarms, cell phone ringers and even doorbells are inaudible.  
The Veteran has great difficulty hearing his name called in a 
waiting room and his hearing impairment often irritates other 
people who wonder why he does not respond immediately to 
being summoned.  He also contends that his age is not the 
real reason he is unable to retain employment.   

The Veteran submitted an opinion from a private physician who 
has treated the Veteran for several years.  The physician 
noted that she has observed the Veteran's frequent 
difficulties in verbal communication due to severe haring 
loss, compounded by his long-term tinnitus condition.  She 
asserted that he wears binaural hearing aids, which are 
helpful, but he still has verbal communication difficulties, 
due to his inability to hear soft speech or higher tones.  
The Veteran's disability becomes very evident when he deals 
with persons that have a high-pitched or low volume speaking 
voice.  The physician noted that it was quite noticeable when 
her employees try to summon him from the waiting room.  In 
addition, she considers herself to have a normal speaking 
voice; however, it is necessary for her to repeat herself 
often in conversations with the Veteran during an 
examination, even though he is wearing hearing aids.  The 
private physician provided the opinion that the Veteran would 
have great difficulty in obtaining employment with his 
handicap.  Although, the Veteran's physician asserted that 
the Veteran would have great difficulty in obtaining 
employment, she did not indicate that the Veteran's hearing 
impairment precluded him from any type of employment or that 
he could not retain employment.  Accordingly, the Board finds 
that this opinion is of low probative weight regarding the 
issue of whether the Veteran's service-connected hearing loss 
and tinnitus preclude the Veteran from gainful employment.  

The Veteran underwent a VA examination in August 2008.  The 
Veteran reported functional impairment due to hearing loss 
and tinnitus affecting daily occupational activities, such as 
meetings, telephone use and interpersonal communication.  
Physical examination revealed a pure tone average of 98 for 
the right ear and 100 for the left ear.  Speech recognition 
scores were 48 percent in the right ear and 72 percent in the 
left ear.  The examiner provided the Veteran with a diagnosis 
of severe to profound bilateral sensineural hearing loss.  In 
an addendum to the examination, after a review of the claims 
file, the examiner provided the opinion that the Veteran's 
hearing loss and tinnitus, in and of themselves, would not 
preclude the Veteran from being employed.  She noted that an 
environment with reduced ambient noise might be beneficial.  
In forming her conclusion, the examiner relied on the 
Veteran's service treatment records, VA treatment records, 
the Veteran's statements of how his disability affects his 
employment and daily life and a physical evaluation of the 
Veteran.  Accordingly, the Board finds this evidence to be 
highly probative. See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (discussing factors that determine the 
probative value of a medical opinion).

The evidence of record does not show that the Veteran has any 
defects in physical or mental endowment that would prevent 
the usual amount of success in overcoming the handicap of a 
hearing loss disability.  Furthermore, there is no objective 
evidence of record showing that the Veteran retired after 31 
years at the Garret Corporation due to his hearing 
impairment.  In fact, the Veteran testified at the Travel 
Board hearing, that if his hearing impairment were not so 
severe, he would probably have still retired if the 
opportunity presented itself.  See April 2008 Travel Board 
hearing transcript at 5.  Furthermore, the Veteran indicated 
that he left the real estate business because of the 
complexity of real estate and difficulty understanding 
numbers, not just due to his hearing impairment.  Id. at 4.  

A review of the Veteran's VA treatment records between 2005 
and 2007 reveals no instances where the Veteran's hearing 
loss or tinnitus caused communication problems while he was 
seeking treatment.  Specifically, a June 2005 audiology 
clinic noted shows that the Veteran responded appropriately 
to being counseled on the care and maintenance of the hearing 
aids and expressed an understanding of the instructions.  An 
April 2005 audiology clinic note reveals that the Veteran was 
able to verbalize understanding of the information that had 
been presented to him.  Although the Veteran had to have some 
questions repeated during the Travel Board hearing, overall 
the Veteran demonstrated that he was able to understand the 
questions and communicate clearly.

The crucial inquiry for the Board is not whether the Veteran 
is able to pursue his profession of choice, or indeed any 
particular job.  Instead, the Board must inquire as to 
whether the Veteran can secure and follow a substantially 
gainful occupation in a more general sense.  See Van Hoose, 4 
Vet. App. at 363.  The fact that a veteran is unemployed is 
not enough.  It must be determined that his service-connected 
disorders without regard to his advancing age make him 
incapable of performing the acts required by employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board 
recognizes that the Veteran's hearing impairment might make 
it difficult for the Veteran to obtain and retain employment; 
however, his hearing loss and tinnitus disabilities are not 
so severely disabling as to have rendered him or the average 
person similarly situated unable to secure or follow 
substantially gainful employment, nor does the evidence of 
record reflect that these conditions would render him 
individually unable to follow a substantially gainful 
occupation.  

Although the Veteran undoubtedly experiences ringing in the 
ears and impaired hearing, the record does not reveal that he 
is unable to communicate or that his disabilities somehow 
preclude employment otherwise.  The Veteran's hearing 
problems may render employment, as an engineer, real estate 
agent or other position, more difficult; however, the overall 
evidence shows that his service-connected disabilities do not 
preclude employment.  In addition, the Veteran's hearing 
disabilities are compensated at the 80 percent level, which 
itself is recognition that the Veteran's industrial 
capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations provide that in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected bilateral hearing loss and tinnitus 
is inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's hearing impairment with 
the established criteria found in the rating schedules for 
hearing loss and tinnitus shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  The Board notes that the record shows that 
the Veteran is unemployed.  However, the evidence does not 
indicate that his hearing impairment has caused marked 
interference with employment.  Furthermore, the medical 
record does not show that the Veteran's hearing impairment 
has necessitated frequent periods of hospitalization during 
the appeal period or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the Veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities.  The Board concludes, therefore, that 
a total disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the- 
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a TDIU is denied. 




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


